UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6723


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALAN B. FABIAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:07-cr-00355-CCB-1; 1:09-cv-02810-CCB)


Submitted:   September 29, 2015             Decided:   October 2, 2015


Before KING, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan B. Fabian,       Appellant Pro Se.   Martin Joseph Clarke,
Assistant United      States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan B. Fabian appeals from the district court’s orders

denying his motions for relief pursuant to Fed. R. Civ. P. 60,

for appointment of counsel, for recusal of the United States

Attorney’s Office, for sanctions pursuant to Fed. R. Civ. P.

11(c),    for    summary     judgment,     and   for   reconsideration         of    the

above orders pursuant to Fed. R. Civ. P. 59(e).                        The district

court’s orders are not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Fabian has not made the requisite showing.                   Accordingly, we deny

                                           2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3